COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-157-CV
 
IN RE ERIC COLEMAN                                                             RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
Relator
Eric Coleman claims that he filed a writ of habeas corpus with the Tarrant County
District Clerk on or about October 27, 2006, and that he mailed a second writ
of habeas corpus to County Court at Law Judge Brent Keis on or about April 1,
2007.  Relator filed a petition for writ
of mandamus with this court seeking a writ of mandamus to compel a ruling on
his writ of habeas corpus.  Our court=s clerk=s office
has contacted both the Tarrant County District Clerk and Judge Keis=s court,
and both claim that they have not received a writ of habeas corpus from
Relator.
 
 




Therefore,
the court has considered relator=s
application for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
application for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL B: 
WALKER, LIVINGSTON, and MCCOY, JJ.
 
DELIVERED: 
May 11, 2007




    [1]See
Tex. R. App. P. 47.4.